Title: Abigail Adams to John Adams, 3 January 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Janry 3 1796
          
          I will try to write tho it is with much difficulty I hold My pen, oweing to a very painfull Soar which gatherd at the Root of one of My nails on My Right Hand. it has been so painfull as to allarm me for several Days least it Must be opend to the Bone, and to deprive me of rest. it has begun to discharge, & tho yet painfull, is less so since. I have not been free from my old Rhuemactick complaints, tho, not confined with them to the House. We have had very moderate weather and our Farmers have improved it by getting out the mannure upon the meadow & spreading as Much as they could. they finishd this Day getting it out. we do not go on so rapidly as some, but we are very steady. I setled with Bass and paid him his 16 Dollors as was your agreement, and engaged him till the Eleventh of April for which I am to give him 22 Dollors— the Farm Boat is taken care of & the Roller the Wheels &c
          our weatherwise Soothsayers have been as much out in their calculations as yet respecting the Severity of the Winter as the political prophesyers respecting the Stormy Sessions of congress, but I do not yet think the Scene opened I calculate however from a combination of circumstances, the Triumph of virtue and National Prosperity. I received Your Letters of the 16 17 & 21 with Randolphs poor Poor Story, three Months in Hatching, a dark Business at best.
          the President whom Mr Randolph treats so very unhandsomely appears with more dignity for the tenderness he shews a Man Who can never be considerd in any other Light than the Fool of Party,

the weak unstable Politician, assumeing to himself an influence over the mind of a Man infinately his Superiour and reminding one of the frog in the Fable who tried to Swell to the size of the ox till he burst. Where there is vanity there Will be folly— Fauchet dispatches shew a pidling Genius he knew very little of the real Character of the people whom he described, and less of their politicks. no extensive views no comprehensive mind, but as the Rebublick of France can comprehend any thing and every thing, they may possibly make out a system in Fauchet Dispatch. tis beyond my comprehension many parts of it I own not withstanding Randolphs Precious confessions. I propose the old play of a Wonder, a Woman keeps a secreet should change its title, or Else let the Lords of the creation confess that Nature is equally weak in Male & Female. A Mason & a Randolph have taken of the Reproach from the Female Character. The answer of the Senate to the Presidents Speach I liked much. “He hath deserved worthyly of his Country, and hath so planted his honour in their Eyes, and his actions in their Hearts, that for their Tongues to have been silent, and not confess so much were a kind of ingratefull injury; to report otherways were a malice, that giving itself the lie would pluck reproof and rebuke from every ear that heard it” Shakspear. my finger is so bundled up that my writing is rather worse than usual. you are so used to it that I suppose you can pick it out, and if you cannot, there will be no great loss. Shall I remind you of the New Year, and congratulate you that we are one Year nearer the End of our Journey? can it be a subject of congratulation, that our Years as Life declines, speed rapidly away,
          
            [“]And not a year, but pilfers as he goes
            Some youthfull grace, that Age would gladly keep
            A tooth or auburn Lock”
          
          But soloman tells us, that in a Multitude of years there is Wisdom, “That Life is Long, which answers Lifes great End.[”] Whilst we can be serviceable to Mankind, and enjoy the blessing of Life, I believe we May rejoice that our Days are Lengthend out and unite in mutual congratulation upon revolving years.
          I inclose a paper of Russels. Cato is as restless and as dissapointed, as factious and as turbulent in plimouth as the Cato of N york. Your Mother is as well as when you left home. she walkd here this week, and desires to be rememberd to you. I am ashamed to

send such a Scrawl, but I know you would be uneasy if you Did not hear once a week from / your affectionate
          
            A Adams
          
        